United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
MICHELLE LOUISE BRAWLEY §
v. : CIVIL ACTION NO. 3:21-CV-76-S-BK
FIESTA MART, LLC and SULEMA :
HERNANDEZ. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 22]. No objections were filed. The Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

Accordingly, Plaintiff's Default Request, Affidavit, Entry, and Judgment (Sum Certain)
Request and Affidavit [ECF No. 20] is DENIED.

SO ORDERED.

SIGNED June 29, 2021.

  

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
